Phillip Lackie v. State














IN THE
TENTH COURT OF APPEALS
 

No. 10-01-419-CR

     PHILLIP LACKIE,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 01-04-17,049-CR
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Phillip Lackie pleaded nolo contendere to aggravated sexual assault without the benefit of a
plea bargain.  After a hearing, the court sentenced him to 99 years’ imprisonment.
      Lackie’s appellate counsel has filed an Anders brief.  See Anders v. California, 386 U.S. 738,
744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493, 498 (1967).  Counsel notified Lackie that he had
filed an Anders brief, sent him a copy of the brief, informed him that he had the right to file a pro
se brief or other response, and told him how to obtain a copy of the record for preparation of a
brief or response.  See Sowels v. State, 45 S.W.3d 690, 693 (Tex. App.—Waco 2001, no pet.). 
The Clerk of this Court also notified Lackie that he could review the record and file a brief or
response.  Although we granted Lackie one extension, he has not filed a brief or response.
      Lackie’s counsel does not identify “potential sources of error” in his brief.  E.g., Taulung v.
State, 979 S.W.2d 854, 855 (Tex. App.—Waco 1998, no pet.).  Rather, counsel reviews the
indictment, the plea proceedings, the evidence, and the conduct of trial counsel, then concludes
that the appeal presents no issues of arguable merit.
      This Court has conducted an independent review of the record and has reached the same
conclusion.  See Sowels, 45 S.W.3d at 691-92.  The indictment vested the court with jurisdiction. 
Lackie filed no pretrial motions.  The State introduced substantial evidence to support Lackie’s
plea.  Although Lackie received nearly the maximum punishment, the State dismissed fifteen
similar charges which the court took under consideration under section 12.45 of the Penal Code. 
Tex. Pen. Code Ann. § 12.45 (Vernon 2003).
      The record reflects no “issues which might arguably support an appeal.”  Sowels, 45 S.W.3d
at 692.  Accordingly, we affirm the judgment.  Counsel must advise Lackie of our decision and
of his right to file a petition for discretionary review.  Sowels, 45 S.W.3d at 694.

                                                                   REX D. DAVIS
                                                                   Chief Justice

Before Chief Justice Davis,
      Justice Vance and
      Justice Gray
Affirmed
Opinion delivered and filed July 23, 2003
Do not publish
[CRPM]